PER CURIAM.
[1] The objection that the arbitrators were not sworn is a fatal one, the oaths not having been waived in writing. Code *686Civ. Proc. § 2369; Hinkle v. Zimmerman, 184 N. Y. 114, 76 N. E. 1080.
[2] The case appears to be a proper one, however, in which to direct a rehearing before the same arbitrators, as authorized by section 2374, Code Civ. Proc. Their failure to take the prescribed oaths did not, under the circumstances, indicate partiality or incompetence.
The order appealed from will therefore be modified accordingly, with $10 costs and disbursements to the appellant. Settle order on notice.